Action to recover damages for personal injuries sustained as the result of alleged negligence of defendant. The proof adduced on behalf of plaintiffs is to the effect that, while plaintiff Jane E. Betzag’s intestate was on the top of a trailer tank, engaged in loading fuel oil at one of defendant’s platforms, a thin rope leading from a valve broke when he pulled it, and that such rope previously had been broken and had been retied by means of a knot. Said plaintiff’s intestate fell from the top of the trailer and sustained a fractured wrist and two fractured ribs. Judgment for plaintiffs reversed on the law and the facts, without costs, and the complaint dismissed on the law, without costs. In our opinion there was no proof adduced which would serve to show a causal connection between the breaking of the rope and the fall of plaintiff’s intestate, particularly in the light of the undisputed fact that the rope was not provided as a means of support and that, at the time it broke, the plaintiff’s intestate was located squarely in the middle of the catwalk, kneeling on one knee and holding onto the hatch opening with his left hand while operating the valve by means of the rope with his right hand. We are also of opinion that the verdict was excessive, in the light of the fact that the proof shows that plaintiff’s intestate was suffering from nephritis and arteriosclerosis. The com*936plaint should be dismissed, however, for the reason that the accident was not one within reasonable range of anticipation, although in any event a new trial would be granted because of the excessiveness of the verdict. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur.